DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 08/11/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-3, 7, 8, 10, 11, 15, 17, 20-22 are currently under examination. Claims 21 and 22 are new claims. Claims 18-19 are cancelled. 
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application EP 17183011, filed on 07/25/2017, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file.
Information Disclosure Statement

Withdrawn Objections/Rejections
The objection of drawings is withdrawn in view of the drawings replacements and Applicants’ arguments (on pages 8-10). 
The rejection of claim 19 under 35 USC 112(b) is withdrawn in view of applicant’s arguments (on page 10) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 03/10/2016 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims 1, 10 and similarly independent claim 17 for clarifying the scope of the invention with the introduction of new subject matter with the limitations “, the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus; in a computer of the MR imaging apparatus, detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside Hall sensor providing an output voltage in response to a magnetic field” changing the scope of the claims. In order to address the amended limitations, the examiner is considering new grounds of rejection for clarifying his position with the introduction of new references.
Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 is reported as dependent on claim 14 which is a claim withdrawn. Following the previous dependency chain prior amendments, claim 15 has been dependent on claim 10 being the independent claim. . Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10, 15, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Steckner et al. (USPN 20070225588 A1; Pub. Date 09/27/2007; Fil.Date 03/17/2006) in view of Biber et al. (USPN 20100176809 A1; Pub.Date 07/15/2010; Fil.Date 01/07/2010).
Regarding claim 1, Steckner teaches a method for direct positioning of a region of interest of a patient (Title and abstract “a process for patient localization within a medical imaging system, having a first and second signal means for identifying patient position” and [0005] position relative to the isocenter 24) inside a basic field magnet of a magnetic resonance (MR) data acquisition scanner of an MR imaging apparatus, said basic field magnet having an isocenter ([0005] and Fig.2 isocenter 24 within the MRI 26 with the imaging system/data acquisition scanner 10 with basic field magnet of MRI 26), said method comprising: positioning (abstract) a patient (Fig.2 patient 12) on a patient table (Fig.2 table 14)  that is movable with respect to said MR data acquisition scanner ([0005] “advance the couch to isocenter of the magnet” and [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon” and [0029] “will advance patient table 14 from its original position toward reference point 24”); positioning at least one local radio-frequency (RF) coil (Fig.2 and [0023] RF coil 16) on or adjacent to the patient on a region of interest of the patient (Fig.2 and [0023] anatomical region of interest 18) ([0023] “The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art”), from which MR data are to be acquired (Claim 13 “said system using the location of strongest MR signal from an RF coil”) [..., the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus...]; in a computer of the MR imaging apparatus, detecting a position of the at least one local RF coil  ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26”) [...utilizing a Hall sensor that is disposed inside Hall sensor providing an output voltage in response to a magnetic field...]; in a computer of the MR imaging apparatus, determining a distance between a position of said at least one local RF coil and the isocenter of the basic field magnet ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26” and [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the and automatically controlling movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of the isocenter along said z-direction  ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26” and [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24” with Fig.2 and Figs.5-6 and [0033]-[0036] with [0034] “the system is essentially using the sensitivity of RF coil 16 as the indicator” in order to align the center of the RF coil using the RF coil sensitivity and the isocenter 24 of the MRI magnet 26).
Even though it is known in the art that local RF coil are commonly used in MRI for diagnostic MR imaging, and Steckner teaches the use of a knee (Fig.2) or torso RF local coil ([0039]) for acquiring MR signal (claim 13), Steckner does not specifically teach the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field as in claim 1.
However, Biber teaches within the same field of endeavor of MRI imaging using a local RF coil (Title and abstract and Fig.1 local coil on torso and MRI scanner 1 with patient and patient table moving the patient and local coil within the MRI lumen 3) the use of local RF coil for receiving he MR signals generated by the patient within the region of interest after excitation with the MRI gradient field signals ([0004] “The magnetic resonance signals that are thereby generated are generally detected by a non-stationary local coil and made accessible for a further processing” the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus as claimed. Additionally, Biber teaches the use of Hall sensors (Fig. 2 sensors 8, [0025] “each of the magnetic field sensors 8 has a Hall sensor ... the three magnetic field sensors 8 are accommodated in the housing 9” the housing 9 being the housing of the local coil 6, with [0026] “The localization system 7 furthermore has a switching device 20 that is fashioned for temporally sequential activation and deactivation of the gradient field in one of the three spatial directions x, y and z. Therefore, the individual gradient fields can be activated or deactivated sequentially in the x-direction, y-direction and z-direction so that corresponding magnetic field changes, which are used to determine the position of the local coil 6 appear at the respective Hall sensor” with [0027] “Depending on the respective field strength of the respective active gradient field, each of the Hall sensors delivers a sensor signal S that is output to the MRT apparatus 1 via the cable 11. The measured magnetic field changes represent the three spatial coordinates x, y and z of the respective magnetic field sensor 8”) therefore for detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, wherein additionally Biber teaches the Hall sensor providing an output voltage in response to a magnetic field (Fig.3 sensor element 12 and [0036] “The magnetic field sensor 8 has a 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Steckner with the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field, since one of ordinary skill in the art would recognize that using a local RF coil in and MRI system for providing diagnostic image of a local anatomical region of a patient was known in the art as taught by Biber, and since using Hall sensors placed inside the local coil for localizing the RF local coil within the MRI measurement space was also known in the art, as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Steckner teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil within the MRI lumen. The motivation would have been to ideally to simplify the localization of the RF local coil by providing a direct measurement of the position of the RF local coil with integrated position sensors as Hall sensor and therefore a more precise localization of the diagnostic volume imaging of the region of interest, as suggested by Biber ([0012] “the position of the magnetic field sensor can be directly concluded from the strength of the magnetic field acting on it”).
 
Regarding claim 10, Steckner teaches a magnetic resonance (MR) imaging apparatus ([0005] and Fig.2 isocenter 24 within the MRI 26 with the imaging system/data acquisition scanner 10 with basic field magnet of MRI 26) comprising: an MR data acquisition scanner comprising a basic field magnet having an isocenter ([0005] and Fig.2 isocenter 24 within the MRI 26 with the imaging system/data acquisition scanner 10 with basic field magnet of MRI 26); a patient table (Fig.2 table 14), adapted to receive a patient thereon (Fig.2 patient 12 on table), that is movable relative to said MR data acquisition scanner ([0005] “advance the couch to isocenter of the magnet” and [0023] “patient 12 lies on patient table 14 that has been pulled out of MRI system 10 to allow patient 12 to be positioned thereupon” and [0029] “will advance patient table 14 from its original position toward reference point 24”) ; at least one local radio-frequency (RF) coil that is selectively placeable on or adjacent to the patient on a region of interest of the patient (Fig.2 and [0023] RF coil 16 and Fig.2 and [0023] anatomical region of interest 18 with [0023] “The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art”), from which MR data are to be acquired (Claim 13 “said system using the location of strongest MR signal from an RF coil”), [... the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus...]; a computer configured to: detect a position of the at least one local RF coil  ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26”)  [...utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field...]; determine a distance between a position of said at least one local RF coil and the isocenter of the basic field magnet ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26” and [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”); and automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said predetermined distance in order to move a center of said at least one local RF coil into said isocenter or at least to a position of 
Even though it is known in the art that local RF coil are commonly used in MRI for diagnostic MR imaging, and Steckner teaches the use of a knee (Fig.2) or torso RF local coil ([0039]) for acquiring MR signal (claim 13), Steckner does not specifically teach the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field as in claim 10.
However, Biber teaches within the same field of endeavor of MRI imaging using a local RF coil (Title and abstract and Fig.1 local coil on torso and MRI scanner 1 with patient and patient table moving the patient and local coil within the MRI lumen 3) the use of local RF coil for receiving he MR signals generated by the patient within the region of interest after excitation with the MRI gradient field signals ([0004] “The magnetic resonance signals that are thereby generated are generally detected by a non-stationary local coil and made accessible for a further processing” and Figs.1-2 and [0025] “Details of the local coil 6 placed on the patient 5 that pertain to this fact are presented schematically in FIG. 2. “The local coil 6 has a housing 9 in which four antenna coils 10 are accommodated to detect the magnetic resonance signals originating from the tissue of the patient 5”) for processing and reconstruction of volume image data ([0024] “a patient 5 is positioned can be inserted into this measurement space 3 in order to acquire raw data in this the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus as claimed. Additionally, Biber teaches the use of Hall sensors (Fig. 2 sensors 8, [0025] “each of the magnetic field sensors 8 has a Hall sensor ... the three magnetic field sensors 8 are accommodated in the housing 9” the housing 9 being the housing of the local coil 6, with [0026] “The localization system 7 furthermore has a switching device 20 that is fashioned for temporally sequential activation and deactivation of the gradient field in one of the three spatial directions x, y and z. Therefore, the individual gradient fields can be activated or deactivated sequentially in the x-direction, y-direction and z-direction so that corresponding magnetic field changes, which are used to determine the position of the local coil 6 appear at the respective Hall sensor” with [0027] “Depending on the respective field strength of the respective active gradient field, each of the Hall sensors delivers a sensor signal S that is output to the MRT apparatus 1 via the cable 11. The measured magnetic field changes represent the three spatial coordinates x, y and z of the respective magnetic field sensor 8”) therefore for detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, wherein additionally Biber teaches the Hall sensor providing an output voltage in response to a magnetic field (Fig.3 sensor element 12 and [0036] “The magnetic field sensor 8 has a magnetic field-sensitive sensor element 12 (for example a Hall sensor)” wherein a voltage U(B) dependent on the applied magnetic field B as in [0037] ad Fig.3). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Steckner with the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local  utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field, since one of ordinary skill in the art would recognize that using a local RF coil in and MRI system for providing diagnostic image of a local anatomical region of a patient was known in the art as taught by Biber, and since using Hall sensors placed inside the local coil for localizing the RF local coil within the MRI measurement space was also known in the art, as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Steckner teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil within the MRI lumen. The motivation would have been to ideally to simplify the localization of the RF local coil by providing a direct measurement of the position of the RF local coil with integrated position sensors as Hall sensor and therefore a more precise localization of the diagnostic volume imaging of the region of interest, as suggested by Biber ([0012] “the position of the magnetic field sensor can be directly concluded from the strength of the magnetic field acting on it”).

Regarding claim 17, Steckner teaches a system with a computer running software algorithms (Title, abstract and Fig.5 and [0033] “a software algorithm can run on computer 42 that acts as the image viewer and controls the system software”) reading on a non-transitory, computer-readable data storage medium encoded with programming instructions, said storage medium being loaded into a computer or computer system of a magnetic resonance (MR) imaging apparatus ([0005] and Fig.2 isocenter 24 within the MRI 26 with the imaging system/data acquisition scanner 10 with basic field magnet of MRI 26) comprising an MR data acquisition scanner having a basic field magnet with an isocenter ([0005] and Fig.2 isocenter 24 within the MRI 26 with the imaging system/data acquisition scanner 10 with basic field magnet of MRI 26); a patient table (Fig.2 table 14), adapted to receive a patient thereon (Fig.2 patient 12 on table), , that is movable relative to said MR data acquisition scanner at least one local radio-frequency (RF) coil that is selectively placeable on or adjacent to the patient on a region of interest of the patient (Fig.2 and [0023] RF coil 16 and Fig.2 and [0023] anatomical region of interest 18 with [0023] “The RF coil may be positioned around the anatomy of interest, under, or over the target area as the situation dictates to one skilled in the art”), from which MR data are to be acquired (Claim 13 “said system using the location of strongest MR signal from an RF coil”), said programming instructions causing said computer or computer system to operate the MR imaging apparatus to ([0033] “a software algorithm can run on computer 42 that acts as the image viewer and controls the system software”): detect a position of the at least one local RF coil  ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26”)  [...utilizing a Hall sensor that is disposed inside Hall sensor providing an output voltage in response to a magnetic field, wherein the at least one local RF coil is configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus...]; determine a distance between a position of said at least one local RF coil and the isocenter of the basic field magnet ([0024] “controlling unit 30 acting as a means of detection senses the initial position of indicator 28 and advances patient table 14 into MRI system 10 such that the anatomy of interest 18 is positioned at isocenter 24 of magnet 26” and [0029] “Controlling unit 30 will determine the final position patient table 14 must advance toward by either calculating the distance between the original position of indicator 28 and reference point 24”); and automatically control movement of said patient table, with said patient and said at least one local RF coil thereon, along a z-direction that proceeds through said basic field magnet, through at least said 
Even though it is known in the art that local RF coil are commonly used in MRI for diagnostic MR imaging, and Steckner teaches the use of a knee (Fig.2) or torso RF local coil ([0039]) for acquiring MR signal (claim 13), Steckner does not specifically teach the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field as in claim 17.
However, Biber teaches within the same field of endeavor of MRI imaging using a local RF coil (Title and abstract and Fig.1 local coil on torso and MRI scanner 1 with patient and patient table moving the patient and local coil within the MRI lumen 3) the use of local RF coil for receiving he MR signals generated by the patient within the region of interest after excitation with the MRI gradient field signals ([0004] “The magnetic resonance signals that are thereby generated are generally detected by a non-stationary local coil and made accessible for a further processing” and Figs.1-2 and [0025] “Details of the local coil 6 placed on the patient 5 that pertain to this fact are presented schematically in FIG. 2. “The local coil 6 has a housing 9 in which four antenna coils 10 are accommodated to detect the magnetic resonance signals originating from the tissue of the patient 5”) for processing and reconstruction of volume image data ([0024] “a patient 5 is the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus as claimed. Additionally, Biber teaches the use of Hall sensors (Fig. 2 sensors 8, [0025] “each of the magnetic field sensors 8 has a Hall sensor ... the three magnetic field sensors 8 are accommodated in the housing 9” the housing 9 being the housing of the local coil 6, with [0026] “The localization system 7 furthermore has a switching device 20 that is fashioned for temporally sequential activation and deactivation of the gradient field in one of the three spatial directions x, y and z. Therefore, the individual gradient fields can be activated or deactivated sequentially in the x-direction, y-direction and z-direction so that corresponding magnetic field changes, which are used to determine the position of the local coil 6 appear at the respective Hall sensor” with [0027] “Depending on the respective field strength of the respective active gradient field, each of the Hall sensors delivers a sensor signal S that is output to the MRT apparatus 1 via the cable 11. The measured magnetic field changes represent the three spatial coordinates x, y and z of the respective magnetic field sensor 8”) therefore for detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, wherein additionally Biber teaches the Hall sensor providing an output voltage in response to a magnetic field (Fig.3 sensor element 12 and [0036] “The magnetic field sensor 8 has a magnetic field-sensitive sensor element 12 (for example a Hall sensor)” wherein a voltage U(B) dependent on the applied magnetic field B as in [0037] ad Fig.3). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Steckner with the at least one local RF coil being configured as a local receiver coil to receive diagnostic MR data in accordance with an operation of the MR imaging apparatus and detecting a position of the at least one local RF coil utilizing a Hall sensor that is disposed inside the at least one local RF coil, the Hall sensor providing an output voltage in response to a magnetic field, since one of ordinary skill in the art would recognize that using a local RF coil in and MRI system for providing diagnostic image of a local anatomical region of a patient was known in the art as taught by Biber, and since using Hall sensors placed inside the local coil for localizing the RF local coil within the MRI measurement space was also known in the art, as taught by Biber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Biber and Steckner teach the use of local RF coil for MRI imaging and performing localization techniques of the local coil within the MRI lumen. The motivation would have been to ideally simplify the localization of the RF local coil by providing a direct measurement of the position of the RF local coil with integrated position sensors as Hall sensor and therefore a more precise localization of the diagnostic volume imaging of the region of interest, as suggested by Biber ([0012] “the position of the magnetic field sensor can be directly concluded from the strength of the magnetic field acting on it”).

Regarding the dependent claims 2-3, 7, 15 and 20-22, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Steckner and Biber.
Regarding claim 2, Steckner teaches providing a position signal to said computer representing said position of said at least one local RF coil (FIG. 5, FIG. 6 and [0033-0036] with [0033] “It is known in the art that some RF coils have a characteristic response function with maximum sensitivity occurring in the central region of the coil. Knowing the maximum sensitivity occurs at the center of RF coil 16, as shown in FIG. 5, and also knowing that anatomy of interest 18 is centered in RF coil 16 (corresponding to step 44 in the flowchart of FIG. 6), a software algorithm can run on computer 42 that acts as the image viewer and controls the system software such that the system will sense when the most sensitive region of RF coil 16 is approaching the 
Regarding claim 3, Steckner teaches from said computer, operating said MR data acquisition scanner to acquire localizer data of the patient while said patient table, with said patient and said at least one local RF coil thereon, is moved along said z-direction ([0033]-[0036] with [0033] “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system (step 50 of the flowchart of FIG. 6). The software algorithm, which is controlling the movement of patient table 14 while simultaneously sensing the increasing sensitivity of RF coil 16 response, stops patient table 14 as the RF coil's region of maximum sensitivity meets magnet's 26 region of maximum sensitivity, putting the anatomy of interest 18 directly at isocenter 24”).
Regarding claim 7, Steckner teaches reconstructing said localizer data into localizer image data in which at least one landmark is detectable that is associated with at least one of the patient or the at least one local RF coil (Fig.7 and [0037]-[0040] “another software based method of identification and positioning of the anatomy of interest” in [0037] with “quick images of the patient are taken (step 62 of FIG. 7). The software algorithm compares the images with the characteristics of the anatomy of interest (step 64 of FIG. 7). When the characteristics are recognized, the patient 
Regarding claim 15, Steckner teaches a computer configured to operate the MR data acquisition scanner in order to acquire said localizer data from a position in said MR data acquisition scanner at or near said position of said at least one local RF coil (Figs. 5-6 and [0033-0036] with [0033] “the use of a software algorithm utilized for patient localization and positioning” where “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system”). Regarding the teachings of Biber as discussed above, the magnetic field sensors or Hall sensors are placed within the local coil to sense a localized magnetic field signal from the MRI ([0037]) and therefore teach the localization data directed to data limited to the region of interest.
Regarding claim 20, Steckner teaches executing a localizer scan to obtain the localizer data only over the region of interest while the patient table is moved along the z-direction based upon a detected starting and ending position of the at least one local RF coil ( [0033]-[0036] with [0033] “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system (step 50 of the flowchart of FIG. 6). The software algorithm, which is controlling the movement of patient table 14 
Regarding claim 21, Steckner teaches wherein the region of interest is defined by extents of the at least one local RF coil (Fig.5 and [0038] for knee RF local coil and torso local coil for limiting the imaging to the region of interest limited by the spatial range of the local coils), and wherein the act of operating the MR data acquisition scanner to acquire the localizer data of the patient comprises executing a localizer scan while the patient table is moved along the z-direction to obtain the localizer data only over the region of interest and not adjacent regions outside of the region of interest based upon the extents of the at least one local RF coil ( [0033]-[0036] with [0033] “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected (step 48 of the flowchart of FIG. 6). The software algorithm is designed to detect the varying sensitivity of the coil by the 1D projections as the center of RF coil 16 approaches isocenter 24 of the system (step 50 of the flowchart of FIG. 6). The software algorithm, which is controlling the movement of patient table 14 while simultaneously sensing the increasing sensitivity of RF coil 16 response, stops patient table 14 as the RF coil's region of maximum sensitivity meets magnet's 26 region of maximum sensitivity, putting the anatomy of interest 18 directly at isocenter 24”, therefore data localization limited to the signal recorded by the magnetic field sensors, wherein the sensors are the coils themselves). Regarding the teachings of Biber as discussed above, the magnetic field sensors or Hall sensors are placed within the local coil to sense a localized magnetic field signal from the 
Regarding claim 22, Steckner teaches acquiring the localizer data along a longitudinal extent of the at least one local RF coil (when considering [0033] “As patient table 14 slowly advances into the MRI system (step 46 of the flowchart of FIG. 6) fast, successive one-dimensional (1D) projections are collected when applied to a torso local coil [0038] “a torso coil (a type of RF coil) is placed around the patient's midsection.” along the z-axis of the RF local coil)

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Steckner et al. (USPN 20070225588 A1; Pub. Date 09/27/2007; Fil.Date 03/17/2006) in view of Biber et al. (USPN 20100176809 A1; Pub.Date 07/15/2010; Fil.Date 01/07/2010) as applied to claims 1-3, 7 and 20-22 and further in view of Yang (USPN 20170143203 A1; Pub.Date 05/25/2017; Fil.Date 11/19/2015). 
Steckner and Biber teach a method and system as set forth above.
Regarding claim 8, Steckner discloses placing said at least one local RF coil on a region of interest of the patient, however does not explicitly disclose the region of interest consisting of a region of a hip, a region of an arm, a region of a shoulder, and a region of a foot as in claim 8. 
However Yang teaches within the same field of endeavor of MRI local coil as imaging elements (Title and abstract) the region of interest consisting of a region of a hip, a region of an arm, a region of a shoulder, and a region of a foot ([0002] “Different MRI procedures may employ different coils. In conventional MRI practice, different coils may be used to image the foot, the ankle, the knee, the hip, the hand, the wrist, the elbow, the shoulder, the neck, the chest, the abdomen, the upper leg, the lower leg, the upper arm, the lower arm, fingers, toes, or other body parts.”). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Steckner and Biber to place an .

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steckner et al. (USPN 20070225588 A1; Pub. Date 09/27/2007; Fil.Date 03/17/2006) in view of Biber et al. (USPN 20100176809 A1; Pub.Date 07/15/2010; Fil.Date 01/07/2010) as applied to claims 10 and 15 and further in view of Calderon (USPN 20070191706 A1; Pub.Date 08/16/2007; Fil.Date 04/26/2007)) in further view of Darrow (USPN 20130165767 A1; Pub.Date 06/27/2013; Fil.Date 12/21/2011).
Steckner and Biber teach a method and system as set forth above.
Steckner and Biber do not specifically teach said at least one local RF coil comprises a plug, and said MR data acquisition scanner comprises a socket at a predetermined position in said MR data acquisition scanner that receives said plug therein, and wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket as in claim 11. 
However Calderon teaches within the same field of endeavor of local RF coil for imaging using MRI (Fig.1 and [0047] RF coil 34) the use of a local RF coil with a plug ([0047] “The system cable 50 is connectable with an MR system coil interface 502, as shown in FIG. 25. The system 
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the system-method of Steckner and Biber with at least one local RF coil comprises a plug, and said MR data acquisition scanner comprises a socket at a predetermined position in said MR data acquisition scanner that receives said plug therein, and wherein said computer is configured to determine the position of said at least one local RF coil automatically from said predetermined position of said socket, since one of ordinary skill in the art would recognize that RF local coils were known in the art to have a plug and go for connecting the local RF coil  to the MRI interface for signal transfer as taught by Calderon and since using a marker position for an automatic determination by a positioning unit of the RF local coil of the distance between the position of a fixed marker from the RF local coil to a reference point of the MRI imaging system was also known in the art as taught by Darrow wherein the choice of the landmark with the fixed connector plug and go with its counterpart socket as fixed landmarks 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/PATRICK M MEHL/            Examiner, Art Unit 3793      

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793